DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
 
Status of Claims
This action is in response to the reply filed November 16, 2020.
Claims 1 and 11 have been amended.
Claims 6-8 and 16-18 have been cancelled. 
Claims 1-5, 9-15, and 19-20 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Kimchi describes the use of an electronic device of the recipient of the delivery by the UAV as a remote entity controller of the UAV. In particular, paragraph [0103] of Kimchi states that "the user may place their phone on a table outside their house with the camera facing upward" and, "[a]s the UAV 200 approaches the delivery location ... the remote entity controller sends a request to the UAV 200 to take control of the UAV for landing," noting that "the remote entity controller may capture one or more images of the UAV, determine and provide instructions to the UAV and the UAV may execute the instructions." In other words, Applicant's claimed method requires the mobile device of the person (other than the customer who placed the order) to whom delivery is being made to snap one photograph of the landing/product drop-off location, and the UAV making the delivery to snap the other of the photographs of the landing/product drop-off location, and to then send the photographs to the computing device controlling the UAV, with the computing device controlling the UAV comparing the two photographs to verify the product drop off zone and sending a signal to the UAV to guide the UAV to the verified product drop off zone. As acknowledged in the Office Action (see page 5), Kimchi does not disclose or suggest a method including such features. Neither Van Os, nor Schubert remedy this deficiency of Kimchi with respect to Applicant's claimed method, as discussed in more detail below.
Examiner respectfully disagrees. As discussed in the rejection and arguments below, the Schubert reference remedies the photograph feature discussed by Applicant. (Schubert [0028], [0118]-[0120], [0123-[0125]). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Van Os was cited in the Office Action (see pages 3-4) for its alleged disclosure of the features of a customer placing an order for a product to be delivered to a person other than the customer and obtaining GPS coordinates of the physical location of the person other than the customer, i.e., the location where the product is to be delivered. Notably, Van Os does not disclose or suggest delivery of products via UAVs. More specifically, Van Os does not disclose or suggest a method that includes "processing, by the order processing server, an order for a product placed by a customer using an electronic computing device of the customer, the order for the product placed by the customer specifying that the product be delivered to a physical location of the person other than the customer;" "receiving, by the computing device, a first digital photograph of the product drop off zone from a mobile computing device of the person other than the customer who placed the order for the product using the electronic computing device of the customer;" or "receiving, by the computing device, a second digital photograph of the product drop off zone from the unmanned aerial vehicle" as recited in independent claim 11. The Office Action does not assert to the contrary.
Examiner respectfully disagrees. Van Os has not been relied upon for delivery of products via UAVs. Examiner has not alleged that Van Os teaches receiving a first or second digital photograph. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner maintains that Van Os does teach “processing, by the order processing server, an order for a product placed by a customer using an electronic computing device of the customer, the order for the product placed by the customer specifying that the product be delivered to a physical location of the person other than the customer” and although Applicant alleges that Van Os does not teach this feature there is no reasoning provided because this claim feature makes no mention of UAVs. Applicant's argument here fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Looking to the specific disclosure of Schubert, Schubert states that the indication of a target drop-off spot for an object is "received from the client computing device," i.e., the computing device of the user that is used to place the order for delivery by UAV (see par. [0119]). In particular, Schubert explains that "[t]he first virtual model may be generated based on sensor data received from one or more sensors on or connected to the client computing device," which is the device that is used to place the delivery order (see par. [0120]). Schubert then explains that "[o]nce indication of the target drop-off spot for the object is received, an unmanned delivery vehicle may be dispatched to deliver the object to the delivery location" (see par. [0122]). Schubert further explains that, after the UAV is dispatched for delivery, the UAV may use its camera to generate one or more photographs of the delivery destination/product drop off area, and that, based on these photographs, "a second virtual model of the second region of the delivery destination may be determined" (see par. [0124]). 
As can be seen above, Schubert describes a system, where a person may place an order to be for a product to be delivered by a UAV to a person other than the person who places the order, and where two sets of photographs of the product drop off location are used to navigate the UAV to the product drop off location. However, Schubert clearly discloses that the first set of photographs used to determine the path of the UAV is generated by the computing device that is used to placed the order prior to deployment of the UAV. Conversely, claim 11 specifically requires "receiving, by the computing device, a first digital photograph of the product drop off zone from a mobile computing device of the person other than the customer who placed the order for the product using the electronic computing device of the customer." Schubert does not disclose or suggest such a feature. 
More specifically, Schubert does not provide any disclosure or suggestion that the mobile device of the person receiving the delivery is used to take a photograph of the location where the person receiving the delivery is located, and that this photograph taken by the mobile device of the person receiving the delivery is used in navigating the UAV to the product drop off location. For at least these reasons, Schubert fails to remedy the deficiencies of Kimchi and Van Os with respect to the above-discussed elements of independent claims 1 and 11.
Examiner respectfully disagrees. Regarding receiving a photograph from a person other than the customer who placed the order, this limitation, as discussed in the rejection below, is taught by the combination of references wherein the recipient being a person other than the customer is taught by Van Os. Regarding the use of the photograph taken by the receiving device to navigate the UAV to the drop off location, Schubert discusses this limitation in [0125] by synchronizing virtual models to identify the drop off spot, wherein the first model is based on images taken by the recipient and the second model is generated by the delivery vehicle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. P.G. Pub. 2015/0120094 A1), hereinafter Kimchi, in view of Van Os et al. (U.S. P.G. Pub. 2017/0357972 A1), hereinafter Van Os, further in view of Schubert et al. (U.S. P.G. Pub. 2018/0107211 A1), Schubert.

Claim 1. 
Kimchi discloses a system for facilitating delivery of products ordered by a customer of a retailer to a physical location of a person other than the customer of the retailer via an unmanned aerial vehicle. Regarding the following limitations, Kimchi discloses receiving an item order to be delivered to the GPS location of a customer (Kimchi [0112]). However, Kimchi does not disclose the following limitations, but Van Os does: 
an order processing server of the retailer configured to process an order for a product placed by a customer using an electronic computing device of the customer, wherein the order for the product placed by the customer specifies that the product be delivered to a physical location of the person other than the customer (Van Os [0285], [0296], [0299] recipient electronic device access personal information, such as a mailing address, about the second user so the first user can order an item for the second user without knowing a current shipping address of the second user; [0300], [0327] recipient electronic device GPS); 
a computing device of the retailer including a processor-based control circuit, the computing device of the retailer configured to obtain global positioning system (GPS) coordinates of the physical location of the person other than the customer (Van Os [0285], [0296], [0299] recipient electronic device access personal information, such as a mailing address, about the second user so the first user can order an item for the second user without knowing a current shipping address of the second user; [0300], [0327] recipient electronic device GPS);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of 
Kimchi, as modified by Van Os above, discloses the following limitations:
wherein the control circuit is configured to: 
analyze the obtained GPS coordinates of the physical location of the person other than the customer (Kimchi [0112] delivery location may be the GPS location of the user device); 
determine a product drop off zone for an unmanned aerial vehicle carrying the product ordered by the customer at the physical location of the person other than the customer (Kimchi [0127] UAV navigates to delivery destination and upon reaching the destination identifies a fairly level surface to disengage the inventory for final delivery); 
Regarding the following limitation:
receive a first digital photograph of the product drop off zone form a mobile computing device of the person other than the customer who placed the order for the product using the electronic computing device of the customer;
Kimchi, as modified by Van Os above, discloses receiving recipient information from a package recipient other than the customer who place the order for the product using the electronic computing device of the customer (Kimchi [0112]; Van Os [0285], [0296], [0299], [0300], [0327]). However, Kimchi and Van Os do not teach receiving a first digital photograph of the product drop off zone, but Schubert does (Schubert [0028], [0119]-[0120] package recipient may use the client computing device to capture video or photos of a first region of the delivery destination to which the package is to be delivered; [0118] delivery destination may be a residence belong to the user’s relatives). One of ordinary skill in the art would have been motivated to include the photograph of the drop zone of Schubert with the recipient information of Kimchi as modified by Van Os in order to reduce the risk of a failed delivery by providing additional delivery information that is more specific than a street address or GPS location. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a drop zone photograph as taught by Schubert in the system of Kimichi as modified by Van Os, since the claimed invention is merely a combination of old elements in the art of UAV deliveries, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Kimchi’s system with the improved functionality to allow the actual recipient of a delivery to provide additional delivery information that reduces the risk of a failed delivery.
Kimchi does not disclose the following limitation, but Schubert does:
receive a second digital photograph of the product drop off zone from the unmanned aerial vehicle (Schubert [0123]-[0124] sensor data is received from a camera on the delivery vehicle indicative of a second region of the delivery destination);
compare the first and second digital photographs to verify the product drop off zone (Schubert [0125] a mapping of the first model to the second model is done to spatially synchronize the delivery vehicles perception of the environment with the first model provided by the recipient to locate the target drop off spot within the second model provided by the delivery vehicle); and
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of capturing images of the delivery location using the user device of Schubert for the capturing images of a UAV approaching a delivery location using the user device of Kimchi. Both images of a delivery location from a user device mapped to delivery location images from a UAV and images of a UAV approaching a delivery location from a user device are known in the art of UAV navigation for orienting a UAV at a delivery location. Thus, the simple substitution of one known element in the art of UAV deliveries for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Kimchi’s system with the improved functionality to land a UAV in the desired delivery location without the user being present at the time of delivery.
Kimchi, as modified by Schubert, teaches the following limitations:
in response to a verification of the product drop off zone based on a comparison of the first and second digital photographs transmit a first electronic notification to the 
wherein the unmanned delivery vehicle, upon receipt of the first electronic notification from the computing device of the retailer, is configured to land at the product drop off zone based on the landing instructions (Kimchi [0102]-[0103], [0106] use camera on remote entity controller at delivery location to control UAV; [0107] autonomous landing; [0108] manual landing; [0109] semi-autonomous landing; [0143] unattended landing), and to permit the person other than the customer to retrieve the product ordered by the customer from the unmanned delivery vehicle (Kimchi [0105], [0144] disengage inventory item).

Claim 2. 
Kimchi in view of Van Os and Schubert teaches all of the elements of claim 1, as shown above. However, Kimchi does not disclose the following limitation, but Van Os does:
wherein the order for the product placed by the customer specifies that the product be delivered to a physical location of a mobile computing device of the person other than the customer, and wherein the computing device of the retailer is configured to obtain global positioning system (GPS) coordinates of the physical location of the mobile computing device of the person other than the customer (Van Os [0285], [0296], [0299] recipient electronic device access personal information, such as a mailing address, about the second user so the first user can order an item for the second user without knowing a current shipping address of the second user; [0300], [0327] recipient electronic device GPS).
One of ordinary skill in the art would have been motivated to incorporate the teachings of Van Os in the system of Kimchi for the same reasons discussed above in claim 1.

Claim 9. 
Kimchi in view of Van Os and Schubert teaches all of the elements of claim 1, as shown above. Additionally, Kimchi discloses: 
receive, from the unmanned aerial vehicle, an electronic confirmation that the product ordered by the customer has been delivered to the person other than the customer at the physical location of the person other than the customer (Kimchi [0139] once delivery is completed a notification may be provided to the user that ordered the items and/or the user that is to receive the items).

Claim 10. 
Kimchi in view of Van Os and Schubert teaches all of the elements of claim 9, as shown above. Additionally, Kimchi discloses:
wherein in response to receipt, from the unmanned aerial vehicle, of the electronic confirmation that the product ordered by the customer has been delivered to the person other than the customer, the control circuit is further configured to transmit, to an electronic computing device of a customer, an electronic confirmation that the product ordered by the customer has been delivered to the person other than the customer at the physical location of the person other than the customer (Kimchi [0139] once delivery is completed a notification may be provided to the user that ordered the items and/or the user that is to receive the items).

Claim 11. 
Kimchi in view of Van Os and Schubert teaches all of the elements of claim 11 as shown above in claim 1.

Claim 12. 
Kimchi in view of Van Os and Schubert teaches all of the elements of claim 12 as shown above in claim 2.

Claim 19. 
Kimchi in view of Van Os and Schubert teaches all of the elements of claim 19 as shown above in claim 9.

Claim 20. 
Kimchi in view of Van Os and Schubert teaches all of the elements of claim 20 as shown above in claim 10.

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi in view of Van Os and Schubert further in view of Raptopoulos et al. (U.S. P.G. Pub. 2017/0129603 A1), hereinafter Raptopoulos.

Claim 3. 
Kimchi in view of Van Os and Schubert teaches all of the elements of claim 1, as shown above. However, Kimchi does not disclose the following limitation, but Raptopoulos does: 
analyze the obtained GPS coordinates of the physical location of the person other than the customer and transmit a satellite image of the physical location of the person other than the 
One of ordinary skill in the art would have been motivated to include the user input on a delivery location image in order to select the location at a delivery location that is most desirable to the recipient for a safe and secure delivery. It would have been obvious to one of ordinary skill in the art before the effective filing date to include customer input on an image of delivery location as taught by Raptopoulos in the system of Kimchi, since the claimed invention is merely a combination of old elements in the art of drone delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Kimchi’s system with the improved functionality to identify the best drop zone location.

Claim 4. 
Kimchi in view of Van Os, Schubert, and Raptopoulos teaches all of the elements of claim 3, as shown above. However, Kimchi does not disclose the following limitation, but Raptopoulos does:
receive a transmission from the electronic computing device of the customer, the transmission indicating the placement of the cursor on the satellite image in the graphical 
One of ordinary skill in the art would have been motivated to incorporate the teachings of Raptopoulos in the system of Kimchi for the same reasons discussed above in claim 3.

Claim 5. 
Kimchi in view of Van Os, Schubert, and Raptopoulos teaches all of the elements of claim 3, as shown above. However, Kimchi does not disclose the following limitation, but Raptopoulos does:
wherein the graphic interface on the electronic computing device of the customer includes a clickable product drop off zone location button, and the customer is permitted to click the product drop off zone location button after placement of the cursor on the satellite image in the graphical interface to indicate the product drop off zone for the unmanned aerial vehicle (Raptopoulos Figs. 3G-3H; [0100]-[0102], [0132] user interface may display a message instructing user to choose a landing location by taping a station or taping and holding an arbitrary point on the map).
One of ordinary skill in the art would have been motivated to incorporate the teachings of Raptopoulos in the system of Kimchi for the same reasons discussed above in claim 3.

Claim 13. 
Kimchi in view of Van Os, Schubert, and Raptopoulos teaches all of the elements of claim 13 as shown above in claim 3.

Claim 14. 
Kimchi in view of Van Os, Schubert, and Raptopoulos teaches all of the elements of claim 14 as shown above in claim 4.

Claim 15. 
Kimchi in view of Van Os, Schubert, and Raptopoulos teaches all of the elements of claim 15 as shown above in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628